Citation Nr: 1000770	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  09-14 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation in excess of 50 
percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's spouse, Veteran's brother


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2007 rating decision of the 
Columbia, South Carolina regional office (RO) of the 
Department of Veterans Affairs (VA).   The rating decision 
denied the Veteran's claim of entitlement to an increased 
evaluation, in excess of 50 percent, for PTSD.  

In August 2009, the Veteran, accompanied by his spouse, 
brother, and representative, appeared at a videoconference 
hearing held before the below-signed Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.

During the August 2009 hearing, the Veteran reported that he 
was no longer working.  A claim for a total rating based on 
individual unemployability is raised and REFERRED to the RO 
for appropriate action.  See Roberson v. Principi, 251 F.3d 
1378, 1384 (Fed. Cir. 2001) (holding that once a veteran 
submits evidence of a medical disability and submits a claim 
for an increased disability rating with evidence of 
unemployability, VA must consider a claim for a total rating 
based on individual unemployability).  


FINDINGS OF FACT

1.  The evidence establishes that the Veteran's PTSD causes 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect, 
impairment of short-, and long-, term memory (e.g., retention 
of only highly learned material, forgetting to complete 
tasks), disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.

2.  The evidence does not show that the Veteran's PTSD causes 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.


CONCLUSION OF LAW

The schedular criteria for the assignment of an evaluation in 
excess of 50 percent have not been met.  38 U.S.C.A. § 1155 
(West 2002) ; 38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the Veteran's claim of 
entitlement to an increased evaluation, in excess of 50 
percent, for PTSD, the Board is required to address the duty 
to notify and duty to assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 
2009); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a) (2009).  
After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issue decided herein.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. 38 U.S.C.A. §§ 5102, 5103; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notification 
obligation was accomplished by way of a letter from the RO to 
the Veteran dated March 2007.  This letter effectively 
satisfied the notification requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the 
Veteran about the information and evidence not of record that 
was necessary to substantiate the claim; (2) informing the 
Veteran about the information and evidence VA would seek to 
provide; and (3) informing the Veteran about the information 
and evidence he was expected to provide.  Additionally, the 
March 2007 letter complied with the holding of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) by informing the Veteran 
of how the RO assigns disability ratings and effective dates 
if a claim for an increased rating is granted.  

Although the Veteran was specifically notified in a June 2008 
letter of the requirements to establish entitlement to an 
increased rating, the Board observes that the U.S. Court of 
Appeals for Veterans Claims (Court) has held that VCAA notice 
in a claim for increased rating need not be "veteran 
specific" and need not include reference to impact on daily 
life or rating criteria.  Vazquez-Flores v. Shinseki, --- 
F.3d ---, 2009 WL 2835434 (Fed. Cir., Sep. 4, 2009).   As 
such, the Board finds that the duty to notify has been met.

VA has a duty to assist a veteran in obtaining evidence 
necessary to substantiate a claim.  The Veteran's service 
treatment records, medical records, and lay statements have 
been associated with the claims file.  Additionally, the 
Veteran was afforded VA examinations for his PTSD in January 
1999, March 2007, and August 2008.  See Charles v. Principi, 
16 Vet. App. 370 (2002) (noting that under 38 U.S.C.A. § 
5103A(d)(2), VA was to provide medical examinations as 
"necessary to make a decision on a claim.").

The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim of entitlement to an increased 
evaluation of PTSD.  The Veteran has been given ample 
opportunity to present evidence and argument in support of 
his claim.  As such, all relevant evidence necessary for an 
equitable disposition of the Veteran's appeal of this issue 
has been obtained and the case is ready for appellate review.  
The Board additionally finds that general due process 
considerations have been complied with by VA.  See 38 C.F.R. 
§ 3.103 (2009).

Mental Disorders Rating Law

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  
Evaluations of a service-connected disability require review 
of the entire medical history regarding the disability.  38 
C.F.R. §§ 4.1, 4.2 (2009).  If there is a question that 
arises as to which evaluation to apply, the higher evaluation 
is for application if the disability more closely 
approximates the criteria for that rating; otherwise, the 
lower rating is for assignment.  38 C.F.R. § 4.7 (2009).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  38 
C.F.R. § 4.3 (2009).

Although a veteran's entire history is reviewed when 
assigning a disability evaluation, 38 C.F.R. § 4.1 (and see 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991)), where 
service connection has already been established, and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  A veteran may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
following analysis is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

Currently, the RO has assigned the Veteran's PTSD a 
disability rating of 50 percent, effective January 2007, 
increased from 10 percent effective since service connection 
has been in effect, October 1998.  The RO has assigned that 
rating pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 
(reflecting service connection for PTSD).  According to 38 
C.F.R. § 4.126(a), a mental disorder shall be evaluated 
"based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of examination." 

The regulations establish a general rating formula for mental 
disorders.  38 C.F.R. § 4.130.  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)).  Id.

The current 50 percent disability rating is warranted, under 
38 C.F.R. § 4.130, Diagnostic Code 9411, if there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-, and long-, term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130.

A 70 percent evaluation is assignable for PTSD when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships. Id.

A 100 percent evaluation for PTSD is assignable with total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

In rating the severity of the Veteran's service-connected 
psychiatric disability under the criteria listed above, the 
Board is aware of the fact that psychiatric health care 
providers have their own system for rating psychiatric 
disability.  This is the Global Assessment of Functioning 
(GAF) rating scale, and it is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Diagnostic 
and Statistical Manual for Mental Disorders, Fourth Edition, 
of the American Psychiatric Association (DSM- IV); and see 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV.  
The GAF scale score assigned does not determine the 
disability rating VA assigns, however, it is one of the 
medical findings employed in that determination.

The medical evidence shows a GAF score has been assigned 
during the pendency of this claim.  An examiner's 
classification of the level of psychiatric impairment, by 
words or by a score, is to be considered, but is not 
determinative of the percentage rating to be assigned.  
VAOPGCPREC 10-95.  A GAF score, however, is highly probative 
as it relates directly to the Veteran's level of impairment 
of social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  Massey v. Brown, 7 
Vet. App. 204, 207 (1994).

Regarding GAF scores potentially relevant to the case: A 
score from 80 to 71 indicates transient symptoms and 
expectable reactions to psychosocial stressors with no more 
than slight impairment in social, occupational, or school 
functioning; 70 to 61 represents some mild symptoms or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships; 60 to 51 indicates 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning; 50 to 41 indicates 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  DSM- IV. 

Lastly, the Veteran's statements and testimony describing the 
symptoms of his service-connected disorder are deemed 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be considered with 
the clinical evidence of record and in conjunction with the 
pertinent rating criteria.

In January 2007, the Veteran filed a claim of entitlement to 
an increased evaluation, in excess of 10 percent for PTSD; he 
was assigned a 10 percent disability rating, effective 
October 1998 by a rating decision dated February 1999.  By a 
May 2007 rating decision, he was granted an increased rating 
of 50 percent.  The Veteran submitted additional evidence, a 
private medical opinion, but the RO confirmed and continued 
the 50 percent disability evaluation in a November 2007 
rating decision.

After review of the evidence, the Board finds that the 
Veteran's service-connected PTSD does not more nearly 
approximate the criteria for a higher rating of 70 percent 
during the appeal period.

When examined for VA purposes in March 2007, the Veteran 
complained of increased nightmares and day time flashbacks of 
his experiences in Vietnam.
 However, he noted that he had worked for the postal service 
since 1985 and did not have "any problems at work with PTSD, 
only when [he is] driving and [his] mind wanders off" and 
that he had not taken any time from work for PTSD problems.  
The Veteran noted that he had a positive marital 
relationship, but not many friends.  The examiner noted that 
the Veteran experienced flashbacks rather than hallucinations 
and observed that he was fully oriented with no impairment of 
thought process or communication, was oriented to place and 
time, and displayed good hygiene.  The Veteran denied 
experiencing any panic attacks, suicidal or homicidal 
thoughts, or obsessive or ritualistic behavior.  The 
diagnosis was PTSD, chronic and moderate, occasionally 
moderately severe; his GAF score was 60.

The Veteran was seen for mental health treatment at VA in May 
2007 and was observed to be well-dressed and groomed.  He 
reported overall improvement in his mood and he was assigned 
a GAF of 55.

In July 2007, the Veteran was seen for VA medication 
management.  He reported that his medications are helpful and 
he was disinterested in "talk therapy," but his hyper 
vigilance and occasional nightmares never change.  He noted 
that his marriage was good and that he was working for the 
post office 20 to 40 hours a week.  The provider observed 
that his memory and orientation were intact, his thought 
process was linear and logical, he was not experiencing 
suicidal or homicidal thoughts or hallucinations, and was 
alert with normal speech and good grooming.

The Veteran received a mental status evaluation in September 
2007 and was assigned a GAF of 60.  The physician noted that 
he reported continued nightmares and night-time suspicions of 
danger.  The Veteran reported that he was still employed by 
the postal service.  His speech was observed as normal, with 
no evidence of thought derailments.  The physician did note 
some signs of depression, but stated that suicidal and 
homicidal ideations and hallucinations were not present.  He 
was oriented in all spheres and demonstrated intact cognition 
and sound judgment and insight.

The Veteran submitted a private medical opinion, dated 
October 2007, which directly contradicted several statements 
within the report of the March 2007 examination and 
subsequent treatment notes.  Specifically, the opinion states 
that  the Veteran reported experiencing three (3) to four (4) 
panic attacks a week, severe impairment of recent memory, and 
hallucinations of his name being called and cars in his 
driveway.  The physician observed that the Veteran was 
moderately compromised in his ability to sustain social 
relationships and was unable to sustain work relationships.  
He was described as permanently and totally disabled and 
unemployable and assigned a GAF score of 40.

In January 2008, the Veteran was screened for PTSD and stated 
that, within the past month, he had experienced nightmares, 
tried to avoid situations that reminded him of Vietnam, was 
on guard and easily startled, and felt numb and detached from 
others.  However, he tested negative on a suicide risk 
screen.

The Veteran reported in March 2008 that he misinterpreted a 
shadow for an intruder and fired a weapon in his home; he 
stated that he wished to enroll in a therapy group.  He 
denied panic attacks, but noted that he continued to 
experience nightmares.  He stated that he was still employed 
by the postal service, but planned to resign by mid-May 
because he felt as though he could no longer keep up with it.  
The treatment note reflects that his grooming and hygiene 
were good, his memory and orientation was intact, his 
thoughts were linear and logical, and he was not suicidal or 
homicidal or suffering from any hallucinations.  He was 
assigned a GAF of 55.

The record indicates that the Veteran was evaluated for, and 
began, group therapy in May 2008.  A  May 2008 treatment note 
show that he continued to experience nightmares, intrusive 
thoughts, hypervigilance, avoidance of crowds, being easily 
startled, and conducting regular checks of his home 
perimeter.  He denied experiencing panic attacks and noted 
frequent contact with, and emotional support from, his 
brother.  The treatment note further reflects that he was 
assigned a GAF of 55 and was observed as having normal 
speech, intact memory and orientation, congruent affect, 
linear and logical thought, and good grooming and hygiene.  
The Veteran did not report any hallucinations or homicidal or 
suicidal thoughts.

The claims file reflects that the Veteran attended and 
participated in group therapy sessions from May to July 2008 
when he was re-evaluated.  He noted that the sessions were 
helpful, as was his current medication.  The treatment note 
shows that he was pleasant and cooperative, spoke normally, 
displayed linear and logical thought processes, and did not 
evince suicidal or homicidal thoughts or hallucinations.  A 
GAF of 55 was assigned.

In August 2008, during a group therapy session, the Veteran 
was observed as being alert, cooperative, appropriate in 
hygiene and dress, pleasant, speaking normally, and 
displaying logical and goal-directed thought processes.  The 
treatment note reflects that he was functioning at a stable, 
but impaired level due to anxiety and depression that 
interfered with employment and social activities.

Also in August 2008, the Veteran was afforded a VA 
examination.  His wife was present at the examination and 
stated that he walked around the house at night, from room to 
room with a weapon; she told the examiner about the January 
2008 discharge of a gun at a shadow.  The Veteran stated that 
he was attending group therapy sessions.  He noted that he 
still experienced nightmares and flashbacks and stated that 
he was no longer working, but did not feel as though 
retirement had reduced his stress level.  He stated that he 
took early retirement from the postal service because he felt 
too groggy when driving his vehicle.  His wife observed that 
he "could be prone to violence, even if [she] was just 
waking him up," but that was not his "normal personality."  
He stated that he had not made any suicidal attempts and 
denied any obsessive or ritualistic behavior or panic 
attacks.  The examiner noted that he interacted 
appropriately, did not display any memory loss or impairment, 
was competent, and did not show any impairment of 
communication or thought.  The examiner opined that PTSD 
symptoms had marginally increased since the last examination, 
possibly due to the transition from employment to a more 
sedentary lifestyle.  A GAF score of 56 was assigned and PTSD 
was assessed as moderate to moderately severe.

The Veteran received another mental status examination in 
October 2008 and was assigned a GAF of 55.  He was observed 
to be pleasant and more talkative, but appeared anxious and 
was folding sheets of paper during the session.  He denied 
suicidal or homicidal thoughts or hallucination.  The 
treatment note reflects that his speech was normal, memory 
and orientation intact, and thought processes logical and 
linear.

A treatment note from a group session in November 2008 
reflects that the Veteran was, at the beginning of the group, 
"difficult" due to the following statement, directed at the 
group leader: "how would you know about Vietnam."  The note 
states that he subsequently "quieted down."  The Veteran 
received another mental status examination in December 2008.  
He reported feeling depressed when he thinks about the 
Christmas he experienced at age 18 in Vietnam.  He was 
observed as having good hygiene and grooming, speaking 
normally, displaying linear and goal-directed thought 
processes, and showing intact memory and orientation.  The 
treatment note reflects that he denied any suicidal or 
homicidal ideation or hallucinations.  He was assigned a GAF 
of 55.

At the August 2009 hearing, the Veteran again reported that 
he was not working and stated that he had left the postal 
service due to feeling groggy as a result of medications he 
took for his PTSD and his hypertension.  He stated that he 
did have a ritual of checking all the doors in his house at 
nighttime and sometimes has trouble remembering everything he 
needs from a store unless he has a list.  He testified that 
he is irritable much of the time and forgets the names of 
people.  He denied experiencing hallucination, but stated 
that he has thought about homicide when someone irritates him 
and has contemplated crashing his own vehicle due to survivor 
guilt.  He reported experiencing nightmares and associated 
lack of sleep.

The October 2007 private medical opinion contains findings 
very inconsistent with those documented in multiple VA 
examinations and treatment records.  The note does not 
reflect any review of the Veteran's medical history and, 
although the Court has held that a physician's review of the 
claims file is not the determinative factor is assigning 
probative value, see Nieves-Rodriguez v. Peake, 22 Vet. App. 
295, 300 (2008), it noted that a physician should have 
information regarding relevant case facts.   As this opinion 
does not demonstrate a review of pertinent treatment and 
diagnosis history and reflects symptoms and severity that the 
Veteran has not prior or afterwards reported to VA health 
care providers, and that no VA health care providers have 
prior or afterwards observed, the Board finds it 
unpersuasive.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) (it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence) (citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).    

Although the above persuasive medical evidence shows 
significant psychiatric symptomatology, as indicated by his 
current 50 percent rating, most of the symptomatology 
required for an increased evaluation of 70 percent is not 
present. 

The Veteran has reported leaving his employment, but has 
attributed taking early retirement to grogginess resulting 
from medication for both hypertension and PTSD.  VA treatment 
records do not reflect any impairment with judgment, 
communication, or thinking and show that his grooming and 
personal hygiene is consistently good and that he is 
consistently spatially oriented.  He has not shown near-
continuous panic or depression affecting his ability to 
function independently and has not reported experiencing 
regular panic attacks.  Although he has reported feeling 
irritable much of the time, there are no recorded incidents 
of violence and, although he avoids groups, he maintains 
positive relationships with his wife and brother.  At the 
2009 hearing he reported that he had thought about suicide, 
but did not indicate that he was fixated on the idea or state 
any history of attempts.  Further, the GAF scores on file 
have been consistently within the range of 55 to 60, which 
indicates moderate symptomatology.  Consequently, an 
evaluation in excess of 50 percent is not warranted for 
service-connected PTSD.

Further, to the extent he may have some deficiencies in some 
areas, these deficiencies are contemplated in the 50 percent 
rating. See 38 C.F.R. § 4.130.  Therefore, 50 percent 
disability rating, and no higher, is warranted for the 
Veteran's PTSD for the entire period after the January 2007 
claim for increase.

In reaching the above decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the Veteran's claim for an 
evaluation in excess of 50 percent for service-connected 
PTSD, the doctrine is not for application. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



	(CONTINUED ON NEXT PAGE)



ORDER

A rating in excess of 50 percent for service-connected PTSD 
is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


